BARNES, Judge,
concurring in result with separate opinion.
Although I agree with the outcome reached by the majority, I believe this case is more appropriately resolved by addressing the trial court’s denial of Mother’s Indiana Trial Rule 59 motion to correct error as opposed to its denial of Mother’s Indiana Trial Rule 60(B) motion for relief from judgment.
Indiana Trial Rule 59(C) provides that a motion to correct error “shall be filed not later than thirty (30) days after the entry of a final judgment is noted in the Chronological Case Summary.” Because the chronological case summary shows that the trial court’s paternity order was placed in the order book on September 15, 2010,1 believe Mother’s September 29, 2010 motion to correct error was timely filed.
A trial court’s denial of a motion to correct error is reviewed for an abuse of discretion. Lighty v. Lighty, 879 N.E.2d 637, 640 (Ind.Ct.App.2008). “An abuse of *844discretion occurs if the trial court’s decision is against the logic and effect of the facts and circumstances before it, or the reasonable inferences drawn therefrom.” Id.
“Upon finding that a man is the child’s biological father, the court shall, in the initial determination, conduct a hearing to determine the issues of support, custody, and parenting time.... ” Ind.Code § 31-14-10-1. Although I acknowledge that the trial court conducted a hearing to establish paternity, it was not an evidentiary hearing upon which a custody determination could be based. There was a complete lack of evidence on the issue of custody.
Mother’s lack of objection to Father’s request for joint physical and legal custody does not, in my opinion, amount to a verified written stipulation as required by Indiana Code Section 31-14-10-3, which allows a trial court to make findings without holding the required hearing if mother and the alleged father execute a verified written stipulation or file a joint petition resolving the issues of custody, child support, and pai'enting time. Although I encourage parents to amicably resolve parenting issues, the minimum requirements of this statute were not met here.
Under these circumstances, I believe the trial court abused its discretion by denying Mother’s motion to correct error. As such, I concur in result.